Citation Nr: 0911708	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected hypertension 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision and a September 
2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the above-referenced claims.  

In a July 2007 rating decision, the RO granted a then-pending 
claim for service connection for gastroparesis, claimed as 
abdominal pain and intestinal problems.  Hence this claim is 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

In June 2008 the Veteran and his wife testified at a hearing 
before the undersigned at the RO.  A transcript of that 
hearing has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
if further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran testified that he received a diagnosis of 
fibromyalgia in 2005.  He has not submitted a release to 
obtain medical records showing this diagnosis, but he is 
competent to report the diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  He has also submitted the 
summary of an article published in Rheumatology International 
which reported the results of a study interpreted as showing 
a link between diabetes and fibromyalgia.  This article 
provides competent evidence of a possible link between 
current fibromyalgia and the service connected diabetes 
mellitus.  It is not clear, however, whether the Veteran 
meets the criteria for a diagnosis of fibromyalgia and 
whether any current fibromyalgia is actually a result of the 
diabetes mellitus.  An examination is, therefore, needed.

The record contains current diagnoses of sleep apnea.  The 
Veteran has testified that he initially experienced sleep 
disturbance during service and that this symptomatology had 
continued since.  An examination is needed to obtain an 
opinion as to whether current sleep apnea is related to a 
disease or injury in service.

The TDIU claim is inextricably intertwined with the pending 
claims for service connection.  Hence, consideration of the 
TDIU claim must be deferred pending a decision on the service 
connection claims.

In the case of a claim for TDIU, VA has a duty to obtain an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).  The Veteran has been afforded an examination in 
which opinions were obtained as to the impact of his 
individual disabilities on employment but no opinion has been 
obtained as to the combined effect of his disabilities on his 
ability to maintain gainful employment.

The appeal is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to determine whether he has 
current fibromyalgia and if so, whether 
current fibromyalgia is, at least as 
likely as not (50 percent probability or 
more) related to the service connected 
diabetes mellitus, any other service 
connected disease or disability, or to 
another disease or injury in service.  
The examiner should review the claims 
folder and note such review in the 
examination report, or in an addendum.  
The examiner should provide a rationale 
for all opinions.

2.  The Veteran should be afforded a VA 
examination to determine whether current 
sleep apnea, at least as likely as not 
(50 percent probability or more), had its 
onset in service, or is otherwise related 
to a service connected disease or 
disability, or to another disease or 
injury in service.  The examiner should 
review the claims folder and note such 
review in the examination report, or in 
an addendum.  The examiner should provide 
a rationale for all opinions.

3.  The Veteran should be afforded a VA 
examination to determine the combined 
impact of all service connected diseases 
and disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's service connected 
diseases and disabilities preclude 
employment for which his education and 
occupational experiences would otherwise 
qualify him.  The examiner should provide 
a rationale for this opinion.

4.  If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





